IN THE SUPREME COURT OF PENNSYLVANIA
                                  EASTERN DISTRICT



 JOHN J. DOUGHERTY,                           :     No. 31 EM 2022

                        Petitioner



                  V.




 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH, PA.,

                        Respondent



                                         ORDER


PER CURIAM

       AND NOW, this 1st day of July, 2022, having considered the Superior Court's

June 29, 2022 per curiam memorandum opinion ( Memorandum Opinion) in response to

this Court's June 23, 2022 per curiam order, it is hereby ordered that the Superior Court's

June 9, 2022 per curiam order, denying          Petitioner's " Emergency Application for

Extraordinary Relief to Vacate Terms of Supersedeas Granted Below" is VACATED

and the matter is REMANDED to the Superior Court with instructions to (a) vacate the

May 3, 2022 order of the Court of Common Pleas of Philadelphia County (trial court),

which denied Petitioner's emergency petition seeking to modify the terms of the automatic

supersedeas pursuant to Pa.R.A.P. 1737(a)(4); and (b) promptly remand the matter to

the trial court for further, expedited proceedings consistent with the Memorandum

Opinion.

       Jurisdiction relinquished.

       Justices Dougherty and Wecht did not participate in the consideration or decision

of this matter.